NOTICE OF ALLOWANCE
Allowable Subject Matter
Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As closest reference for claim 11, NITU and VANBLON disclose a method (as explained for prior filed claim 1 – now canceled) of separating intent and access control (explained in final rejection mailed 1/20/2022).
NITU and VANBLON as combined fails to show:
providing a plurality of electronic locks each controlling access to a respective physical space of a plurality of co-located physical spaces, each electronic lock having a lock identifier; 
providing a plurality of tags, each tag being readable by a user device using a near field protocol to yield a respective tag identifier, each tag being provided in a vicinity of a respective electronic lock and further away from all other tags than a communication range of the user device communicating using the near field protocol, each tag being distinct from the respective electronic lock, and each tag identifier being distinct from, and not including, the lock identifier of the respective electronic lock; and 
associating each tag identifier with the lock identifier of the respective electronic lock using a lookup table, such that by reading a particular tag using the user device to yield a particular tag identifier, a user in possession of the user device shows intent to open the particular electronic lock in whose vicinity the particular tag is provided, obtains, via the user device, a particular lock identifier associated with the particular tag identifier using the lookup table, and sends, via the user device, an access request message to the particular electronic lock having the particular lock identifier using the user device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/31/2022